Exhibit 10.32
EXELIS INC.
2011 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Non-Employee Director
NOTICE OF RESTRICTED STOCK UNIT AWARD
Exelis Inc. (the “Company”) grants to the Director named below, in accordance
with the terms of the Exelis Inc. 2011 Omnibus Incentive Plan (the “Plan”) and
this Restricted Stock Unit award agreement (this “Agreement”), the number of
Restricted Stock Units (the “Restricted Stock Units” or the “Award”) provided as
follows:

          DIRECTOR   [Non-Employee Director Name]
RESTRICTED STOCK UNITS GRANTED
  [   ]    
DATE OF GRANT
  [Month, Day, Year]   VESTING SCHEDULE   Except as provided in Section 3 of
this Agreement, the Restricted Stock Units will vest on the following date(s),
subject to the Director’s continued service as a director of the Company:
 
       
 
  Vesting Date(s)   Restricted
Stock Units
Vesting
 
  the Business Day
immediately prior
to the Exelis Inc.
[Year] Annual
Meeting.   100% of Award

AGREEMENT

  1.   Grant of Award. The Company hereby grants to the Director the Restricted
Stock Units, subject to the terms, definitions and provisions of the Plan and
this Agreement. All terms, provisions, and conditions applicable to the
Restricted Stock Units set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.     2.   Vesting
and Settlement of Award.

  a.   Right to Award. This Award shall vest in accordance with the vesting
schedule set forth above (the “Vesting Schedule”) and with the applicable
provisions of the Plan and this Agreement.

 



--------------------------------------------------------------------------------



 



  b.   Settlement of Award. Except as otherwise provided in a deferral agreement
duly executed by the Director on a form prescribed by the Company for such
elections and timely filed with the Company, the vested portion of this Award
shall be settled (and any related dividend equivalents shall be paid) on or as
soon as practicable following the vesting date set forth in the Vesting Schedule
or in Section 3 of this Agreement, as the case may be.         The Company may
require the Director to furnish or execute such documents as the Company shall
reasonably deem necessary (i) to evidence such settlement and (ii) to comply
with or satisfy the requirements of the Securities Act of 1933, as amended, the
Exchange Act or any applicable laws. If the Director dies before the settlement
of all or a portion of the Award, the vested but unsettled portion of the Award
may be settled by delivery of Shares (and payment of related dividend
equivalents) to the Participant’s designated beneficiary or, if no such
beneficiary has been designated, the Participant’s estate.     c.   Method of
Settlement. The Company shall deliver to the Director one Share for each vested
Restricted Stock Unit in book entry form.     d.   Dividend Equivalents. If a
cash dividend is declared on the Shares, the Director shall be credited with a
dividend equivalent in an amount of cash equal to the number of Restricted Stock
Units held by the Director as of the dividend payment date, multiplied by the
amount of the cash dividend paid per Share. Any such dividend equivalents shall
be paid if and when the underlying Restricted Stock Units are settled. Dividend
equivalents shall not accrue interest.

  3.   Separation from Service. The Award shall become 100% vested prior to the
vesting date set forth in the Vesting Schedule above upon the Director’s
separation from service for any of the following reasons:

  a.   the Director’s death;     b.   the Director’s Disability (as defined
below);     c.   the Director’s retirement from the Board at or after age 72; or
    d.   the Director’s separation from service on account of the acceptance by
the Director of a position (other than an honorary position) in the government
of the United States, any State or any municipality or any subdivision thereof
or any organization performing any quasi-governmental function.

      If the Director’s service on the Board terminates for any reason other
than one listed above prior to the vesting date set forth in the Vesting
Schedule above (other than in connection with the Director’s commencement of
services as a director of a Spinco), the Award shall be forfeited immediately
with respect to the number of Restricted Stock Units for which the Award is not
yet vested.         For purposes of this Agreement, the term “Disability” means
the complete and permanent inability of the Director to perform all of his or
her duties as a member of the Board, as

2



--------------------------------------------------------------------------------



 



      determined by the Committee upon the basis of such evidence, including
independent medical reports and data, as the Committee deems appropriate or
necessary.

  4.   Transferability of Award.         The Award may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated.

  5.   Miscellaneous Provisions.

  a.   Rights as a Stockholder. The Director shall have no rights as a
stockholder with respect to any Shares subject to this Award, except as provided
in Paragraph 2(d), until the Award has vested and Shares, if any, have been
issued.     b.   Compliance with Federal Securities Laws and Other Applicable
Laws. Notwithstanding anything to contrary in this Agreement or in the Plan, to
the extent permitted by Section 409A of the Code and any treasury regulations or
other applicable guidance promulgated with respect thereto, the issuance or
delivery of any Shares pursuant to this Agreement may be delayed if the Company
reasonably anticipates that the issuance or delivery of the Shares will violate
Federal securities laws or other applicable law; provided that delivery or
issuance of the Shares shall be made at the earliest date at which the Company
reasonably anticipates that such delivery or issuance will not cause a
violation. The Company shall not be liable to the Director for any damages
relating to any delays in issuing the certificates to the Director, any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
or the certificates themselves.     c.   Choice of Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.     d.   Modification or Amendment.
This Agreement may only be modified or amended by written agreement executed by
the parties hereto; provided, however, that the adjustments permitted pursuant
to Section 4.2 of the Plan may be made without such written agreement.     e.  
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.    
f.   References to Plan. All references to the Plan shall be deemed references
to the Plan as may be amended from time to time.     g.   Headings. The captions
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Award for construction or interpretation.

3



--------------------------------------------------------------------------------



 



  h.   Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Director or by the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. If the
Director is a member of the Committee, the Director shall not participate in
such review. The resolution of such dispute by the Committee shall be final and
binding on all persons.     i.   Section 409A of the Code. The provisions of
this Agreement and any payments made herein are intended to comply with, and
should be interpreted consistent with, the requirements of Section 409A of the
Code, and any related regulations or other effective guidance promulgated
thereunder by the U.S. Department of the Treasury or the Internal Revenue
Service.     j.   Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Exelis Inc.
Date: [Month, Day, Year]
The Director represents that s/he is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all of the terms and
provisions thereof. The Director has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.
The Director hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.
Signed:____________________
                Director
(Online acceptance constitutes agreement)
Dated:_________________________

4